Citation Nr: 1026685	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  09-43 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Eligibility Center in 
Atlanta, Georgia


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) health care 
system treatment without a copayment requirement for the 2008 
income year.


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1943 to February 
1946.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2008 decision of the VA Health 
Eligibility Center (HEC) in Atlanta, Georgia that determined that 
the Veteran was responsible for co-payment charges associated 
with VA medical care he received beginning February 26, 2008.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDING OF FACT

Information obtained from the Internal Revenue Service (IRS) show 
that the Veteran's gross household income for the year 2007 
exceeded the 2008 VA National Means Test threshold for a Veteran 
with one dependent.


CONCLUSION OF LAW

The criteria for treatment in the VA health care system without a 
copayment requirement for income year 2008 have not been met.  38 
U.S.C.A. §§ 1710, 1722(a), 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 17.36, 17.47(d)(4) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA shall furnish hospital care and medical services to any 
veteran who is unable to defray the expenses of necessary care as 
determined under 38 U.S.C.A. § 1710(a)(2)(G), 1722(a) (West 
2002).  A veteran shall be considered to be unable to defray the 
expenses of necessary care if his attributable income is not 
greater than a specified income threshold.  38 U.S.C.A. § 
1722(a)(3) (West 2002).

The income threshold is updated annually and published in the 
Federal Register.  38 C.F.R. § 3.29 (2007-2009).  All payments of 
any kind from any source shall be counted as income during the 
12-month animalization period in which received unless 
specifically excluded under 38 C.F.R. § 3.272 (2009).  38 C.F.R. 
§ 3.271(a) (2009).

As noted in communication to the Veteran, the 2008 income 
threshold for veterans with one dependent was $34,117.00.
In February 2008, the Veteran provided information in a VA Form 
10-10EZR, which, initially, did not correspond to the financial 
figures reflected in his tax records.  

In October 2008 correspondence, VA notified the Veteran of the 
discrepancy in income as reported by him and as verified by the 
IRS.  He was requested to submit a revised VA Form 10-10EZR 
reflecting his accurate income for the year 2007.  In November 
2008, the Veteran submitted a revised VA Form 10-10EZR.  The 
Veteran's revised income comported with the income verified with 
the IRS, including income from the Social Security 
Administration, pension distributions, various dividend 
distributions from stocks and bonds, and a lump sum distribution 
from a 401K plan.  However, the total amount of unearned income 
exceeded the income threshold for eligibility for cost-free VA 
health care.  

In November 2008, the Veteran was notified that his health care 
eligibility would be changed and that he would be required to 
make copays for medical care received during the period from 
February 26, 2008, to February 24, 2009.  In November 2008 and 
December 2008 correspondence, the Veteran did not dispute that he 
had gross household earnings in 2007 which were greater that the 
Means Test income threshold, but instead contended that the lump 
sum in the amount of $13,516.00 that he had withdrawn from his 
401K plan had been necessary only because the company was going 
bankrupt and he was at risk of losing his retirement savings.  He 
contended that due to the nature of the 401K plan, and his 
original intent to have withdrawn monies on a yearly basis rather 
than by lump sum, the $13,516.00 should have been counted as 
income proportionately over several years, as opposed to counted 
in full for the 2007 income year.

The Veteran's argument that the total income associated with his 
401K plan should not be considered in evaluating his entitlement 
to VA health care without a copayment obligation is unavailing.  
Payments of any kind, from any source, shall be counted as income 
during the 12-month annualization period in which received, 
unless specifically excluded.  38 C.F.R. §§ 3.271, 3.272 (2009).  
The lump sum payment and, generally, payments associated with 
stocks and bonds, are not among the payments that are excluded by 
statute.  Additionally, irregular income, or income received in 
unequal amounts or at irregular intervals, and income received on 
a one-time basis during a 12-month animalization period, will be 
counted towards the total income for that year.  38 C.F.R. 
§ 3.271(2), 3.271(3) (2009).  Thus, the lump sum the Veteran 
received from his 401K in income year 2007 cannot be divided 
among several years.  Therefore, the Veteran's family income for 
2007, as verified through appropriate sources, was above the 
income threshold of $34,117.00 for eligibility for cost-free VA 
health care in income year 2008.  Consequently, the Veteran's 
eligibility status was appropriately changed to "copayment 
required" by the HEC.

Further, although in December 2008 the Veteran contended that his 
non-reimbursed medical expenses were at least $585.74, or even 
double that amount, even when taking into account his reported 
un-reimbursed medical expenses, when deducting that amount from 
his verified income, his income was still above the threshold for 
eligibility. 

The Veteran contends that it is unfair to deny him enrollment in 
the VA health care system without the requirement of a copay.  He 
appears to be raising an argument couched in equity.  While 
certainly sympathetic to such an argument, the Board is bound by 
the law and is without authority to grant benefits on the basis 
of equity.  38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. 
Brown, 6 Vet. App. 416 (1994).

The Veteran's service is recognized and appreciated, and the 
Board is sympathetic to his circumstances.  However, the Board is 
bound by the statutes and regulations governing entitlement to VA 
benefits.  38 U.S.C.A. § 7104(c) (West 2002).  For the reasons 
and bases set forth above, the Board finds that the law, and not 
the evidence, is dispositive.  The Veteran's verified 2007 
income, minus allowable exclusions, remains above the income 
threshold for eligibility for cost-free health care.  In view of 
the foregoing, the Board finds that the preponderance of the 
evidence is against the claim and the appeal is denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Sabonis v. Brown, 6 Vet. App. 426 (1994).


Duties to Notify and Assist the Appellant

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

In this case, VA notified the Veteran by October 2008 and 
November 2008 letters of the income discrepancy in the case, 
afforded him an opportunity to correct and verify the income 
reported for the year 2007, and provided him with forms on which 
to verify income for that year.

With regard to the duty to assist, the claims file contains the 
Veteran's pertinent financial documents.  Additionally, the 
claims file contains the Veteran's own statements in support of 
his claim.  The Board has carefully reviewed those statements and 
concludes that he has not identified further pertinent evidence 
that is not already of record.  The Board has also reviewed the 
other available records for references to additional documents 
not of record.  Although the Veteran's November 2008 10-10EZR is 
not of record, the Board finds that error is not prejudicial to 
the Veteran, as his reported income was documented by the HEC in 
a subsequent November 2008 correspondence and reiterated in the 
October 2009 Statement of the Case.  In December 2008, the 
Veteran acknowledged VA's account of his verified income and did 
not dispute those figures, but instead raised an argument as to 
why a certain portion of the income should not be counted in full 
for 2007.  Accordingly, there is no indication that further 
development with regard to his reported income is necessary in 
this case, as that matter is not an issue that is in dispute. 

Accordingly, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
Veteran in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate the 
claim has been obtained.  There is no indication in the file that 
there are additional relevant records that have not yet been 
obtained.


ORDER

Entitlement to VA health care system treatment without a 
copayment requirement for income year 2008 is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


